DETAILED ACTION
This office action is in response to the RCE filed on 09/06/2022.
Claims 1-8, 15-26 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed in Remarks pg. 13-18 regarding the 35 USC 103 rejections on 09/06/2022 have been fully considered but they are not persuasive. 
Applicant argues in essence:
[a] “The Examiner agreed that the claims submitted herewith are allowable over the references of record as applied by the Office Action, though further search and consideration would be required.” pg 13.
In response to [a] there was no agreement on any allowable subject matter or language that would overcome a rejection in interview on 08/09/2022.  Discussions were directed towards ways to move case forward, such as defining tenant in such a way that it would read on organizations only rather than individual users as well as a security element that would differentiate from Robertson and Yi, which both already provide some level of security, to access tenant information in the database.  

[b] “Additionally, the Examiner requested two changes to the claims be made that would further prosecution of the application: 
1) that the "OTT client application" be designated a "permission- based...messaging application," based on the disclosure, for example, at paragraph [0011]; and 
2) that the claimed "second client device" be differentiated from the "enterprise system," based on the Specification at paragraph [0017] that states, "The multi-tenant system accesses a set of connection parameters for the second OTT messaging channel, the set of connection parameters associated with the enterprise. The multi-tenant system creates a second connection via the second OTT messaging channel with a second client device associated with the enterprise system."
In response to [b] according to interview summary a) examiner requested “amending to further define the term tenant, as well as how the enterprise allows users to instantiate OTT applications”.  
Regarding 1) this is not a change that was requested by the examiner.  Robertson discloses an entire security element that was originally cited in rejection:
via a first set of connection protocol parameters for the first OTT messaging channel (Robertson: col.19 lines 34-49 “In one embodiment, a communications request to initiate a new communications session may include and/or reference a public key certificate identifying a user (e.g., an individual, an employee), a role, an organization 122, or the like associated with a session endpoint masqueraded and/or represented by the identity module 202. The security module 302, in one embodiment, may validate the public key certificate using Web of Trust (WOT) association rules, may check a designated revoker to ensure that the WOT public key certificate has not been revoked, or the like. In a further embodiment, the security module 302 may validate the public key certificate using public-key infrastructure PKI rules with trusted roots from one or more certificate authori ties (CAs), may check a CA's certificate revocation list (CRL) to ensure that the PKI public key certificate has not been revoked, or the like.” the public key certificate is a connection protocol parameter.  Further, in col.20 lines 41-55, a trust value can be used to initiate a connection, as well as generally a certificate , or identity in col.20 lines 15-40); 
By simply adding “permission-based” does not show how the enterprise allows users to instantiate OTT applications.
Regarding 2) This was also not requested by examiner.  Examiner shows that individuals from the same enterprise/organization can access the same portal 124, therefore a same physical database, to contact a user from the same organization, therefore in order to overcome Robertson in this manner would require that tenants be further amended to explicitly be organizations or enterprises, such that access to portal 124 would be limited, as well as the portal 124 not being in the same physical database, as seen in Fig. 1C, when contacting a different organization, a different portal module in a different physical database would have to be contacted. This point is directed to discussions during interview that shows the second client device being able to be a client device of the same organization, therefore accessing the same portal 124 in Robertson.  This it noted in the interview summary of august 9th 2022.

[b] “The Office Action on pages 2-5 alleges Robertson discloses, "a multi-tenant system configured to store tenant data in a same physical database arranged so that data of each tenant is kept logically separate from that of other tenants," alleging the multiple portal modules 124a-n storing "profile pages" at the "decentralized network 120 of multiple organizations 122a-n," (see column 10, lines 58-59). 
However, given the disclosure that the portal modules 124a-n are provided in a "decentralized network 120" as shown in FIG. 1C, each portal module 124a, 124b and 124n are provided within each respective organization 122a, 122b and 122n. 
Therefore, Robertson fails to disclose "accessing... a set of OTT connection protocol parameters for a second OTT messaging channel," "from the same physical database of the multi-tenant system," per Applicant's claim recitation.”
In response to [b], Fig. 1C only shows one embodiment of the invention that show cross communication to other organizations.  Claims are rejected using Fig. 1B and fig. 3 that shows communication within the same organization, which would not require the use of other portal modules from other organizations.  This can be seen in columns 8 and 9 of Robertson that communications for a single organization is possible.  The same physical database is mapped to the storage of the endpoint controller 104 which contains the Portal module for a single organization, as seen in Fig. 3.

[c] “Furthermore, Robertson and Yi, either alone or in combination, fail to disclose any "set of OTT connection protocol parameters associated with an OTT client application being executed by the enterprise." In other words, Robertson fails to disclose Organizations 122a, 122b or 122n executing any "OTT client application."”
In response to [c] Robertson discloses a set of OTT connection protocol parameters for a second OTT messaging channel, the set of OTT connection protocol parameters associated with a permission-based OTT client application (Robertson: col.19 line 12-25 security module 302) being executed by the enterprise (Robertson: col.9 lines 12-24 “In a further embodiment, the endpoint controller 104 may be configured to receive a request for an individual, a role, an organization, or the like without a phone number or extension number, but with another identifier, such as a name, a title, an email address, a username, a department, or the like. The endpoint controller 104 may query a directory (e.g., a lightweight directory access protocol (LDAP) server), a database, a lookup table, and/or another data structure with the received identifier, to determine one or more endpoints 106 associated with the identifier, in order to select an endpoint 106 as a destination for the requested communication and/or communication session.” the endpoint controller access an directory to find out connection parameters to find a destination for the connection.  Robertson: col.19 lines 50-55 “In certain embodiments, the security module 302 may authenticate a destination 106 (e.g., a Software or hardware SIP endpoint, or the like). For example, the security module 302 may validate and/or authenticate a username or other unique identifier and a password in response to a destination 106 registering with the endpoint selection module 204 to receive one or more communications.” col.11 lines  2-17 “A portal module 124a-n, in a further embodiment, may secure and/or limit access to pages, to information on a page, or the like associated with a communications session to one or more users having security authorization for the communications session, in cooperation with the Security module 302 described below, or the like. A portal module 124a-n, in cooperation with an endpoint controller 104a-n or the like, may seamlessly and/or transparently make the content of an organization's communications (e.g., audio, visual, textual, document, live, non-live) available on its behalf to its agents and/or other users. A portal module 124a-n and/or an endpoint controller 104a-n, in certain embodiments, may log, record, and/or archive a communication through a privately controlled personal 15 device 106 of a user (e.g., through a secure app or other computer executable code executing as a secure footprint on the personal device 106 or the like).” similarly, the destination for the communication request can also be validated using the same method as above for the first set of connection protocol parameters, by security module 302, as well as authentication for access to the information itself about a destination.), 
It can be seen in Robertson that the security module 302, is executed and would authenticate or validate the identifier and password for a destination 106 for communication purposes, therefore at least based on this section, Robertson teaches the idea of "set of OTT connection protocol parameters associated with an OTT client application being executed by the enterprise.".

[d] “Consequently, Robertson and Yi, either alone or in combination, fail to disclose "creating a second connection via the second OTT messaging channel on a second client device of the multi-tenant system by the enterprise executing a permission-based second OTT messaging application on the second client device based on the set of OTT connection protocol parameters," per Applicant's claim recitations, (emphasis added). 
Nowhere does Robertson disclose were the Organizations 122a-n "execut[e] any "permission-based OTT messaging application on a client device." Neither is there any disclosure regarding "executing" any "permission-based OTT messaging application...based on the set of OTT connection protocol parameters" "associated with an OTT client application being executed by the enterprise," per Applicant's claim recitations.”
In response to [d], Examiner relies upon new reference to teach the idea of the creation of the second connection by the multi tenant system itself executing a messaging application on a client device.  

[e] Dependent claims are allowable as they are dependent on independent claims that are allowable.
In response to [e], examiner maintains rejection on each independent claim using updated set of references, therefore arguments are moot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, and 15-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1, 15, and 21, they recite in part “permission-based OTT messaging application”, “permission-based second OTT messaging application” and “second permission-based OTT messaging application” however there does not seem to be sufficient support in the specification for this idea.  A review of the specification shows the only element of permission, authorizing, security etc, in the entire specification to be in para.0034, and para.0035, wherein security mechanisms and security protocols are briefly mentioned discussing tenant data that is stored in the system.  
Secondly claims 1, 15, and 21 recite in part “creating, by the multi-tenant system, a second connection via the second OTT messaging channel on a second client device associated with the enterprise system by executing a permission-based second OTT messaging application on the second client device based on the set of OTT connection protocol parameters”  The claims have been recited to show that the multi tenant system executes a permission based second OTT messaging application on a the second client device.  A review of the specification did not result in any section that shows that the tenant system itself executes an application on a separate device.  Every mention of the application being executed shows the second client device executing its own messaging application.
Therefore claims 1, 15, and 21 are rejected under 35 USC 112 (a).  Claims 2-8, 16-20 and 22-26 do not remedy the deficiencies of the independent claims and are therefore also rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 15-17, 20-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (hereinafter Robertson, US 9,584,518 B2) in view of Yi et al. (hereinafter Yi, US 2016/0149839 A1) further in view of Caras et al. (hereinafter Caras, 10,739,933 B2).

Regarding Claim 1, Robertson discloses A method comprising: 
receiving, by a multi-tenant system (Robertson: Fig.1B Communication switch 102) configured to store tenant data in a same physical database arranged so that data of each tenant is kept logically separate from data of other tenants (Robertson: Fig. 1 shows endpoint switch 102 containing endpoint controller 104, and fig.3 shows that 104 contains portal module 124, col.11 lines 39-49 “Each portal module 124a-n, in the depicted embodiment, comprises one of a plurality of decentralized portal modules 124a-n operating at different geographic locations for different organizations 122a-in. In this manner, the plurality of portal modules 124a-n may be configured to provide one or more users with access to profile pages for the different organizations 122a-n, indexed and accessible by role, with each organization 122a-n managing and/or controlling Security for its own pages and each portal module 124a-n monitoring and publishing communications from its own associated endpoint controller 104.” each portal contains information about user for each respective organization, indexed by role, therefore logically separated.), 
a request from a first client device of the multi-tenant system (Robertson: Fig.1B Communication switch 102) via a first over-the-top (OTT) messaging channel (Robertson: Fig.1B, col.6 lines 10-21 “and one or more communications channels 108.” col.7 lines 39-63 “ In certain embodiments, the communications Switch 102 and/or an associated session controller may comprise an internet protocol (IP) PBX with internet protocol connectivity, providing audio, video, text, and/or data communications to and/or from one or more endpoints 106 using a transmission control protocol/internet protocol (TCP/IP) protocol stack, or the like….The communications Switch 102 (e.g., the session controller) may be configured to receive one or more communications requests of the communications protocol, to broker a communications session between two endpoints 106a, 106b or other destinations 106.” under broadest reasonable interpretation, Over the top communication channels are communication channels are operate over the internet, it can be seen that all communications can be performed via networks 108, which includes LAN, WAN, internet etc, such as in col.6 lines 35-40.  It can also be seen in Col.7 lines 12-38 that for each of video, audio and text communications, an internet protocol is provided.  A communication request is received via a communication channel such as one that provides audio, video, and/or text)
 the request comprising an enterprise system identifier (ID) for an enterprise system that is a tenant of the multi-tenant system (Robertson: col.10 lines 36-48 “A communications switch 102a-n, in one embodiment, may receive a communication and/or a communications request for a role in an organization 122a-n, and a role may comprise a pool of one or more members” col.9 lines 5-12 “In this manner, a first user, communications device 106a, endpoint 106a, or the like may send a communications request or otherwise initiate a communication and/or communications session with a user, a role, an organization, or the like with a phone number, extension number, or other identifier, without knowledge of which endpoint 106b the endpoint controller 104 selects for the communication and/or communications session.” the request can contain information regarding a role phone number extension or other types of identifiers which is related to a person of a particular role in the enterprise.  for example col.6 line 63 shows an enterprise session controller and col.9 line 25-37 shows the enterprise roles in an organization.), 
wherein the first OTT messaging channel is configured to be built over network services of at least one network service provider (Robertson: col.6 lines 22-40 “The communications switch 102, in one embodiment, comprises a hardware communications Switch. The communications switch 102 and/or the endpoint controller 104 may comprise one or more communications ports and/or inter faces (e.g., one or more physical or virtual network inter faces), such as one or more Ethernet ports (e.g., 8P8C, RJ45), one or more telephone ports (e.g., RJ11, RJ14, RJ25, 6P4C), one or more wireless interfaces (e.g., Wi-FiR) or IEEE 802.11 interface; BluetoothR) interface; mobile tele communications radio such as 2G, 3G, 4G, and/or 5G interface), one or more fiber-optic transceivers, or other ports and/or interfaces, using which the communications switch 102 may send and/or receive voice and/or data communications over the one or more communications channels 108 (e.g., a local area network (LAN), a wide area network (WAN), the public switched telephone network (PSTN), the Internet, a wireless channel and/or network, a wired channel and/or network, a T1 line, an E1 line, a fiber-optic channel, or the like).” the channel is between the switch 102 and the UE, channel 108, can be a plurality of types of channels.  In this case, the mobile tele communication channels, internet, TI E1 fiberoptic channels are all provided by a network service provider.); 
creating a first connection via the first OTT messaging channel (Robertson: Fig. 1A shows channels 108, one of which is a first OTT messaging channel) with the first client device (Robertson: Fig. 1A Fig.1B, col.6 lines 10-21 “and one or more communications channels 108.” col.7 lines 39-63 “ In certain embodiments, the communications Switch 102 and/or an associated session controller may comprise an internet protocol (IP) PBX with internet protocol connectivity, providing audio, video, text, and/or data communications to and/or from one or more endpoints 106 using a transmission control protocol/internet protocol (TCP/IP) protocol stack, or the like….The communications Switch 102 (e.g., the session controller) may be configured to receive one or more communications requests of the communications protocol, to broker a communications session between two endpoints 106a, 106b or other destinations 106.” col.7 lines 5-12 “The communications Switch 102 may provide an application programming interface (API) or other interface for the communications protocol and/or for the session controller to one or more endpoints 106a, 106b over the one or more communications channels 108 (e.g., to create/initiate a communications session, to modify/transfer a communications session, to end/ terminate a communications session, or the like).” a connection is established between the communication 106 to the communications switch via channel 108, it can be seen in col.7 above, that one of the channels 108 can be used to initiate a communications session.); 
accessing, from the same physical database of the multi-tenant system (Robertson: col.10 lines 49-59 “A portal module 124a-in, in one embodiment, may provide information (e.g., a profile page or other webpage) for a role in an organization 122a-n, for one or more communications sessions from an endpoint controller 104a, or the like. Multiple portal modules 124a-n, in certain embodiments, may each provide information from communications sessions, such as profile pages (e.g., for a user, for a role, for a project, for an organization 122, for a fax machine, for a vehicle, for a conference room or other room, or the like), in a decentralized network 120 of multiple organizations 122a 2.” portal module 124, it can be seen in Fig. 1C that each organization has its own portal 124), 
a set of OTT connection protocol parameters for a second OTT messaging channel, the set of OTT connection protocol parameters associated with a permission-based OTT client application (Robertson: col.19 line 12-25 security module 302) being executed by the enterprise (Robertson: col.9 lines 12-24 “In a further embodiment, the endpoint controller 104 may be configured to receive a request for an individual, a role, an organization, or the like without a phone number or extension number, but with another identifier, such as a name, a title, an email address, a username, a department, or the like. The endpoint controller 104 may query a directory (e.g., a lightweight directory access protocol (LDAP) server), a database, a lookup table, and/or another data structure with the received identifier, to determine one or more endpoints 106 associated with the identifier, in order to select an endpoint 106 as a destination for the requested communication and/or communication session.” the endpoint controller access an directory to find out connection parameters to find a destination for the connection.  Robertson: col.19 lines 50-55 “In certain embodiments, the security module 302 may authenticate a destination 106 (e.g., a Software or hardware SIP endpoint, or the like). For example, the security module 302 may validate and/or authenticate a username or other unique identifier and a password in response to a destination 106 registering with the endpoint selection module 204 to receive one or more communications.” col.11 lines  2-17 “A portal module 124a-n, in a further embodiment, may secure and/or limit access to pages, to information on a page, or the like associated with a communications session to one or more users having security authorization for the communications session, in cooperation with the Security module 302 described below, or the like. A portal module 124a-n, in cooperation with an endpoint controller 104a-n or the like, may seamlessly and/or transparently make the content of an organization's communications (e.g., audio, visual, textual, document, live, non-live) available on its behalf to its agents and/or other users. A portal module 124a-n and/or an endpoint controller 104a-n, in certain embodiments, may log, record, and/or archive a communication through a privately controlled personal 15 device 106 of a user (e.g., through a secure app or other computer executable code executing as a secure footprint on the personal device 106 or the like).” similarly, the destination for the communication request can also be validated using the same method as above for the first set of connection protocol parameters, by security module 302, as well as authentication for access to the information itself about a destination.), 
creating, by the multi-tenant system, a second connection via the second OTT messaging channel on a second client device associated with the enterprise system (Robertson: Col.25 lines 17-30 “A routing module 206 maintains 506 and/or directs 506 connectivity for the session with at least the selected 504 destination 106 using the communications protocol and the method 500 ends.” col.25 lines 37-41 “The endpoint selection module 204 receives 606 information from one or more destinations 106 and dynamically selects 608 a destination 106 for the requested 602 communication based on the received 606 information” col.25 lines 54-60 “The routing module 206 routes 612 the requested 602 communications session to the selected 608 and authenticated 610 destination 106. In response to the routing module 206 detecting 614 a transfer request or other trigger, the routing module 206 routes 612 the communications session to a new destination 106. “a connection is established between the routing module and the destination endpoint.  It can be seen the routing module is part of endpoint controller 104 in Fig.3, which is part of the communication switch in Fig. 1B.  This process either during initializing or transferring the destination of a session, routes the message using a new connection 108, it can be seen in Fig. 1A that each destination has a different channel 108. Col.6 lines 60-65 also show that the switch 102 that performs these functions comprises an enterprise session controller.)
performing communications between the first client device and the second client device (Robertson: col.17 lines 40-53 “In one embodiment, the routing module 206 maintains and/or directs connectivity for a communication and/or a communications session with at least one destination 106 selected by the endpoint selection module 204, using one or more of the communications protocols described above (e.g., SIP), or the like. The routing module 206 may make an initial connection, sending, routing, and/or forwarding a communications request and/or a communication itself to a selected destination 106. The routing module 206, in this manner, may use an established communications session to spawn and/or transfer one or more live or non-live communications, such as, Voice/audio, text, video, documents, or the like” It can be seen the routing module is part of endpoint controller 104 in Fig.3, which is part of the communication switch in Fig. 1B. Communications are routed to and from the destination via the routing module.), 
the performing comprising: 
receiving a first message from the first client device via the first OTT messaging channel (Robertson: col.17 lines 45-49 “The routing module 206 may make an initial connection, sending, routing, and/or forwarding a communications request and/or a communication itself to a selected destination 106.” a communication itself, is a first message.); 
converting the first message to a converted first message conforming with the second OTT messaging channel (Robertson: col.19 lines 1-14 “For example, some destinations 106 may support video while others may not, or may support different formats of Video and/or audio. A recipient of a communication may have a preference for text, while an originator of the communication may have a preference for voice, or vice versa. In certain embodiments, the routing module 206 may transcribe audio into text or vice versa (e.g., convert text to audio) with little or no delay to the communication. The routing module 206, in certain embodiments, may store and/or maintain a table, a list, or another data structure defining one or more preferences (e.g., based on user input), compatibilities, or the like and may transcode or convert a communications session based on the one or more preferences, compatibilities” based on preference or capabilities of the destination channel, the message can be converted.);
 sending the converted first message via the second OTT messaging channel to the second client device(Robertson: col.18 lines 63-67 “n certain embodiments, the routing module 206 may be configured to transcode and/or convert a communication session into a different format and/or mode of communication for transferring the communication session, based on a preference and/or compatibility of the new destination 106.” ).
However Robertson does not explicitly disclose: a request from a first client device of the multi-tenant system …generated by a first OTT messaging application executing on the first client device,
wherein the second OTT messaging channel is configured to be built over network services of at least another network service provider; 
creating, by the multi-tenant system, a second connection…by executing a permission-based second OTT messaging application on the second client device based on the set of OTT connection protocol parameters; and 
receiving a second message from the second client device via the second OTT messaging channel generated by the second permission-based OTT messaging application executing on the second client device; converting the second message to a converted second message conforming with the first OTT messaging channel; and 
sending the converted second message via the first OTT messaging channel to the first client device.
Yi discloses a request from a first client device via a first over-the-top (OTT) messaging channel generated by a first OTT messaging application executing on the first client device (Yi: Fig.6B 162, para.0067 “More specifically, method 160 begins with the chat synchronizer 40 receiving a chat message from a user in the virtual chat room 60 (box 162). As above, chat synchronizer 40 will then determine whether the chat message is to be sent to the other user(s) as a direct message or an indirect message (box 164).” via a chat service, such as Facebook/skype etc shown in Fig.1 to the chat synchronizer 40, a message is received. para.0027 “Thus, if the users of client devices 12, 14 have a FACE BOOK account, the chat applications executing on client devices 12, 14 would include a FACEBOOK user application. Similarly, if the user of client devices 12, 14 have a WHATSAPP account, the client applications executing on client devices 12, 14 would include a WHATSAPP user application. Of course, each client device 12, 14 may execute the same or different user applications depending on which chat platforms 50 the user(s) are associated with.” it can be seen in Fig. 1 that each device can be using different chatting apps, such as WhatsApp or Facebook.),
wherein the second OTT messaging channel is configured to be built over network services of at least another network service provider (Yi: para.0063 “ Indirect messaging, however, involves a situation where one or more of the intended recipient(s) of the chat message and the sending user is/are on different, possibly incompatible, chat platforms 50. In these cases, chat synchronizer may be configured to translate the chat messages between the formats of the chat platforms, if needed. The information needed to perform such translations may be provided, for example, to the chat server 20 as part of a provisioning process.” para.0096 “Those of ordinary skill in the art will readily appreciate that the above examples are merely illustrative, and that Indirect Accounts may also be created for other chat platforms 50 as well. Such platforms include, but are not limited to GOOGLE-to-FACEBOOK, HOTMAIL-to-FACEBOOK, MICROSOFT OUTLOOK-to-FACEBOOK, AOL-to-FACEBOOK, YAHOO-to-FACEBOOK, GOOGLE-to-TWITTER, YAHOO-to-LINKEDIN, and the like.” each of these pairs represent situations wherein the two user in communication are using two different OTT network service providers, such as google and Facebook. It can be seen in Fig. 1, para.0003, and para.0107-para.0111 for example that Facebook, Skype, Whatsapp, and Viber proxies can be used in between devices.  In this case, it can be seen that a Facebook messenger channel can be a first OTT messaging channel, via Facebook network service provider, and a Skype channel can be a second OTT messaging channel, and Skype is the network service provider.); 
creating, by the multi-tenant system (Yi: fig. 8 chat server 20), a second connection via the second OTT messaging channel on a second client device associated with the enterprise system by connecting to a permission-based second OTT messaging application (Yi: para.0030, para.0031 “As described later in more detail, FACEBOOK proxy 32 is configured to obtain the logon credentials of that user (e.g., Username and Password), and use those credentials to log onto the user's FACEBOOK account as the user of client device 12. Once the FACEBOOK proxy 32 is logged onto the FACEBOOK account, chat messages may be sent by client server 20 via FACEBOOK proxy 32 to other FACEBOOK users on behalf of the user of client device 12 as if the user of client device 12 was actually logged onto his/her FACEBOOK account.” it can be seen that there is a permission element as log in credentials are needed in order to use the facebook proxy and send messages on facebook messenger.) on the second client device, based on the set of OTT connection protocol parameters  (Yi:para.0063 “According to the present disclosure, the chat synchronizer 40 can deliver chat messages to the users in one of two ways—direct chat messaging or indirect chat messaging.”  para.0064 “Indirect messaging, however, involves a situation where one or more of the intended recipient(s) of the chat message and the sending user is/are on different, possibly incompatible, chat platforms 50. In these cases, chat synchronizer may be configured to translate the chat messages between the formats of the chat platforms, if needed. The information needed to perform such translations may be provided, for example, to the chat server 20 as part of a provisioning process.” the chat synchronizer 40 creates a connection to a second client device as seen in Fig. 8.  If user device 12 is the host device, and 16 and 14 are other user devices that use different services such as facebook and viber, a secondary connection is made by the chat server, the enterprise system, using the proxies 32-38, for devices that are executing that particular application.); and 
receiving a second message from the second client device via the second OTT messaging channel generated by the second permission-based OTT messaging application executing on the second client device (Yi: Fig.6B 162, para.0067 “More specifically, method 160 begins with the chat synchronizer 40 receiving a chat message from a user in the virtual chat room 60 (box 162). As above, chat synchronizer 40 will then determine whether the chat message is to be sent to the other user(s) as a direct message or an indirect message (box 164).” via a chat service, such as Facebook/skype etc shown in Fig.1 to the chat synchronizer 40, a message is received.  It can be seen in Fig. 7 and para.0112 that the communication is between two users using different messaging apps, Facebook messenger, and not Facebook messenger.); 
converting the second message to a converted second message conforming with the first OTT messaging channel (Yi: para.0064 “ Indirect messaging, however, involves a situation where one or more of the intended recipient(s) of the chat message and the sending user is/are on different, possibly incompatible, chat platforms 50. In these cases, chat synchronizer may be configured to translate the chat messages between the formats of the chat platforms, if needed. “ messages can be translated based on formats of the receiving platforms.); and 
sending the converted second message via the first OTT messaging channel to the first client device (Yi: Fig.6B 172, para.0067 “Indirect messaging, however, controls the chat synchronizer 40 to select the chat proxy 30 that is appropriate for the intended recipient(s) of the chat message (box 168), edit the message to identify the sender, if needed (box 170), and send the message to the proxy middleware function of the selected chat proxy 30 (box 172).”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Robertson and Yi in order to incorporate a request from a first client device of the multi-tenant system …generated by a first OTT messaging application executing on the first client device, wherein the second OTT messaging channel is configured to be built over network services of at least another network service provider; creating, by the multi-tenant system, a second connection via the second OTT messaging channel on a second client device associated with the enterprise system by connecting to a permission-based second OTT messaging application on the second client device, based on the set of OTT connection protocol parameters; and receiving a second message from the second client device via the second OTT messaging channel generated by the second permission-based OTT messaging application executing on the second client device; converting the second message to a converted second message conforming with the first OTT messaging channel; and sending the converted second message via the first OTT messaging channel to the first client device.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving communications between different mediums (Yi: para.0003-0004).
However Robertson-Yi does not explicitly disclose creating, by the multi-tenant system, a second connection…by executing a permission-based second OTT messaging application on the second client device. 
Caras discloses creating, by the server, a connection…by executing a messaging application on the second client device (Caras: col.6 lines 7-20 “Several options are available for transfer of the message block from management data system 205 to client recipient 100R The message block may include: the URI to reference video message 250, a command for client 100 to expect a video message, a command for client 100 to prepare to play video message 250.” col.7 lines 37-45 “ The character string is received in video data system 206, and in step 406, video message 250 is retrieved from archive 206 c and video message 250 is being received by client recipient 100R. Client recipient 100R may prepare for playback, i.e. turn on the media player application, in step 706, based on previous user actions.” the server, in this case system 205, Fig. 2 shows that this includes a management server, sends instruction to the client recipient 100 to expect a video message and prepare to play it.  Further Caras shows that preparation to play the video message includes turning on the media player application.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Robertson-Yi with Caras in order to incorporate creating, by the server, a connection…by executing a messaging application on the second client device, and apply this idea to the multi tenant system and its permission-based second OTT messaging application for its second connection, as established in Robertson-Yi.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving over top messaging applications such as whatsapp, skype, etc for video message transmissions/reception between client devices (Caras: col.1 lines 15-63)

Regarding Claim 2, Robertson-Yi-Caras discloses claim 1 as set forth above.
Robertson further discloses wherein the first client device is not directly coupled to the second client device via the first OTT messaging channel (Robertson: col.17 lines 40-50 “In one embodiment, the routing module 206 maintains and/or directs connectivity for a communication and/or a communications session with at least one destination 106 selected by the endpoint selection module 204, using one or more of the communications protocols described above (e.g., SIP), or the like. The routing module 206 may make an initial connection, sending, routing, and/or forwarding a communications request and/or a communication itself to a selected destination 106.” communications are performed via the routing module, and therefore the two users in the communication are not directly coupled via the same messaging channel. ).

Regarding Claim 3, Robertson-Yi-Caras discloses claim 1 as set forth above.
Robertson further discloses wherein the enterprise system ID is one of a phone number, a unique identifier issued by the multi-tenant system, a unique name, or an address  (Robertson: col.10 lines 36-48 “A communications switch 102a-n, in one embodiment, may receive a communication and/or a communications request for a role in an organization 122a-n, and a role may comprise a pool of one or more members” col.9 lines 5-12 “In this manner, a first user, communications device 106a, endpoint 106a, or the like may send a communications request or otherwise initiate a communication and/or communications session with a user, a role, an organization, or the like with a phone number, extension number, or other identifier, without knowledge of which endpoint 106b the endpoint controller 104 selects for the communication and/or communications session.” col.17 line 44- col 18 line 1 “In one embodiment, a user (e.g., a participant in the communication session) provides an alternate identifier for the new destination 106 for the transfer, such as a telephone number, an extension number, a name, a username, an email address” the ID can be a phone number, a username, a name, or an email address, meeting each of these requirements.).

Regarding Claim 6 Robertson-Yi-Caras discloses claim 1 as set forth above.
Robertson further discloses wherein the first OTT messaging channel performs text-based communications (Robertson: co.19 line 5-8 “In certain embodiments, the routing module 206 may transcribe audio into text or vice versa (e.g., convert text to audio) with little or no delay to the communication.”  col.7 lines 13-16 text communications) and the second OTT messaging channel performs voice-based communications (Robertson: “In certain embodiments, the routing module 206 may transcribe audio into text or vice versa (e.g., convert text to audio) with little or no delay to the communication.” col.7 lines 13-16 voice communications).

Regarding Claim 7 Robertson-Yi-Caras discloses claim 1 as set forth above.
Robertson further discloses wherein the first OTT messaging channel performs text (Robertson: co.19 line 5-8 “In certain embodiments, the routing module 206 may transcribe audio into text or vice versa (e.g., convert text to audio) with little or no delay to the communication.”  col.7 lines 13-16 text communications) based communications and the second OTT messaging channel performs video-based communications (Robertson: “In certain embodiments, the routing module 206 may transcribe audio into text or vice versa (e.g., convert text to audio) with little or no delay to the communication.” col.7 lines 13-16 video communications.  while col.19 does not explicitly describe the converting of video to text, it still describes converting sessions generally from one to another, and in this case, it is obvious that at least the audio form the video communication can be converted to text using the cited function.).

Regarding claim 8, Robertson-Yi-Caras Robertson-Yi discloses claim 1 as set forth above.
Robertson further discloses identifying by the multi-tenant system, an agent of the enterprise that is currently available (Robertson: col.14 lines 20-25 “The information that the endpoint selection module 204 receives from one or more destinations 106, in certain embodiments, may comprise a current availability of one or more users.”  ); and 
selecting a second client device as the client device of the available agent (Robertson: col.14 lines 46-56 “The endpoint selection module 204 may select a destination 106 with a most available user, with a first available user, or the like based on the received information, selecting a user with a requested role that is currently available to accept the communications session (e.g. not exercising, not dining or eating, or the like), based on information received from a user's personal mobile device 106, from a user's activity tracker device (e.g., directly from an activity tracker device, from a mobile telephone paired to an activity tracker device, or the like).” ).

Regarding Claim 15, Robertson discloses A non-transitory computer readable storage medium (Caras: col.3 lines 5-18), storing instructions for: 
receiving, by a multi-tenant system (Robertson: Fig.1B Communication switch 102) configured to store tenant data in a same physical database arranged so that tenant data of each tenant is kept logically separate from data of other tenants (Robertson: Fig. 1 shows endpoint switch 102 containing endpoint controller 104, and fig.3 shows that 104 contains portal module 124, col.11 lines 39-49 “Each portal module 124a-n, in the depicted embodiment, comprises one of a plurality of decentralized portal modules 124a-n operating at different geographic locations for different organizations 122a-in. In this manner, the plurality of portal modules 124a-n may be configured to provide one or more users with access to profile pages for the different organizations 122a-n, indexed and accessible by role, with each organization 122a-n managing and/or controlling Security for its own pages and each portal module 124a-n monitoring and publishing communications from its own associated endpoint controller 104.” each portal contains information about user for each respective organization, indexed by role, therefore logically separated.), 
a request from a first client device of the multi-tenant system (Robertson: Fig.1B Communication switch 102) via a first over-the-top (OTT) messaging channel (Robertson: Fig.1B, col.6 lines 10-21 “and one or more communications channels 108.” col.7 lines 39-63 “ In certain embodiments, the communications Switch 102 and/or an associated session controller may comprise an internet protocol (IP) PBX with internet protocol connectivity, providing audio, video, text, and/or data communications to and/or from one or more endpoints 106 using a transmission control protocol/internet protocol (TCP/IP) protocol stack, or the like….The communications Switch 102 (e.g., the session controller) may be configured to receive one or more communications requests of the communications protocol, to broker a communications session between two endpoints 106a, 106b or other destinations 106.” under broadest reasonable interpretation, Over the top communication channels are communication channels are operate over the internet, it can be seen that all communications can be performed via networks 108, which includes LAN, WAN, internet etc, such as in col.6 lines 35-40.  It can also be seen in Col.7 lines 12-38 that for each of video, audio and text communications, an internet protocol is provided.  A communication request is received via a communication channel such as one that provides audio, video, and/or text)
 the request comprising an enterprise system identifier (ID) for an enterprise system that is a tenant of the multi-tenant system (Robertson: col.10 lines 36-48 “A communications switch 102a-n, in one embodiment, may receive a communication and/or a communications request for a role in an organization 122a-n, and a role may comprise a pool of one or more members” col.9 lines 5-12 “In this manner, a first user, communications device 106a, endpoint 106a, or the like may send a communications request or otherwise initiate a communication and/or communications session with a user, a role, an organization, or the like with a phone number, extension number, or other identifier, without knowledge of which endpoint 106b the endpoint controller 104 selects for the communication and/or communications session.” the request can contain information regarding a role phone number extension or other types of identifiers which is related to a person of a particular role in the enterprise.  for example col.6 line 63 shows an enterprise session controller and col.9 line 25-37 shows the enterprise roles in an organization.), 
wherein the first OTT messaging channel is configured to be built over network services of at least one network service provider (Robertson: col.6 lines 22-40 “The communications switch 102, in one embodiment, comprises a hardware communications Switch. The communications switch 102 and/or the endpoint controller 104 may comprise one or more communications ports and/or inter faces (e.g., one or more physical or virtual network inter faces), such as one or more Ethernet ports (e.g., 8P8C, RJ45), one or more telephone ports (e.g., RJ11, RJ14, RJ25, 6P4C), one or more wireless interfaces (e.g., Wi-FiR) or IEEE 802.11 interface; BluetoothR) interface; mobile tele communications radio such as 2G, 3G, 4G, and/or 5G interface), one or more fiber-optic transceivers, or other ports and/or interfaces, using which the communications switch 102 may send and/or receive voice and/or data communications over the one or more communications channels 108 (e.g., a local area network (LAN), a wide area network (WAN), the public switched telephone network (PSTN), the Internet, a wireless channel and/or network, a wired channel and/or network, a T1 line, an E1 line, a fiber-optic channel, or the like).” the channel is between the switch 102 and the UE, channel 108, can be a plurality of types of channels.  In this case, the mobile tele communication channels, internet, TI E1 fiberoptic channels are all provided by a network service provider.); 
creating a first connection via the first OTT messaging channel (Robertson: Fig. 1A shows channels 108, one of which is a first OTT messaging channel) with the first client device (Robertson: Fig. 1A Fig.1B, col.6 lines 10-21 “and one or more communications channels 108.” col.7 lines 39-63 “ In certain embodiments, the communications Switch 102 and/or an associated session controller may comprise an internet protocol (IP) PBX with internet protocol connectivity, providing audio, video, text, and/or data communications to and/or from one or more endpoints 106 using a transmission control protocol/internet protocol (TCP/IP) protocol stack, or the like….The communications Switch 102 (e.g., the session controller) may be configured to receive one or more communications requests of the communications protocol, to broker a communications session between two endpoints 106a, 106b or other destinations 106.” col.7 lines 5-12 “The communications Switch 102 may provide an application programming interface (API) or other interface for the communications protocol and/or for the session controller to one or more endpoints 106a, 106b over the one or more communications channels 108 (e.g., to create/initiate a communications session, to modify/transfer a communications session, to end/ terminate a communications session, or the like).” a connection is established between the communication 106 to the communications switch via channel 108, it can be seen in col.7 above, that one of the channels 108 can be used to initiate a communications session.); 
accessing, from the same physical database of the multi-tenant system (Robertson: col.10 lines 49-59 “A portal module 124a-in, in one embodiment, may provide information (e.g., a profile page or other webpage) for a role in an organization 122a-n, for one or more communications sessions from an endpoint controller 104a, or the like. Multiple portal modules 124a-n, in certain embodiments, may each provide information from communications sessions, such as profile pages (e.g., for a user, for a role, for a project, for an organization 122, for a fax machine, for a vehicle, for a conference room or other room, or the like), in a decentralized network 120 of multiple organizations 122a 2.” portal module 124, it can be seen in Fig. 1C that each organization has its own portal 124), 
a set of OTT connection protocol parameters for a second OTT messaging channel, the set of OTT connection protocol parameters associated with an OTT client application (Robertson: col.19 line 12-25 security module 302) being executed by the enterprise (Robertson: col.9 lines 12-24 “In a further embodiment, the endpoint controller 104 may be configured to receive a request for an individual, a role, an organization, or the like without a phone number or extension number, but with another identifier, such as a name, a title, an email address, a username, a department, or the like. The endpoint controller 104 may query a directory (e.g., a lightweight directory access protocol (LDAP) server), a database, a lookup table, and/or another data structure with the received identifier, to determine one or more endpoints 106 associated with the identifier, in order to select an endpoint 106 as a destination for the requested communication and/or communication session.” the endpoint controller access an directory to find out connection parameters to find a destination for the connection.  Robertson: col.19 lines 50-55 “In certain embodiments, the security module 302 may authenticate a destination 106 (e.g., a Software or hardware SIP endpoint, or the like). For example, the security module 302 may validate and/or authenticate a username or other unique identifier and a password in response to a destination 106 registering with the endpoint selection module 204 to receive one or more communications.” col.11 lines  2-17 “A portal module 124a-n, in a further embodiment, may secure and/or limit access to pages, to information on a page, or the like associated with a communications session to one or more users having security authorization for the communications session, in cooperation with the Security module 302 described below, or the like. A portal module 124a-n, in cooperation with an endpoint controller 104a-n or the like, may seamlessly and/or transparently make the content of an organization's communications (e.g., audio, visual, textual, document, live, non-live) available on its behalf to its agents and/or other users. A portal module 124a-n and/or an endpoint controller 104a-n, in certain embodiments, may log, record, and/or archive a communication through a privately controlled personal 15 device 106 of a user (e.g., through a secure app or other computer executable code executing as a secure footprint on the personal device 106 or the like).” similarly, the destination for the communication request can also be validated using the same method as above for the first set of connection protocol parameters, by security module 302, as well as authentication for access to the information itself about a destination.), 
creating, by the multi-tenant system, a second connection via the second OTT messaging channel on a second client device associated with the enterprise system (Robertson: Col.25 lines 17-30 “A routing module 206 maintains 506 and/or directs 506 connectivity for the session with at least the selected 504 destination 106 using the communications protocol and the method 500 ends.” col.25 lines 37-41 “The endpoint selection module 204 receives 606 information from one or more destinations 106 and dynamically selects 608 a destination 106 for the requested 602 communication based on the received 606 information” col.25 lines 54-60 “The routing module 206 routes 612 the requested 602 communications session to the selected 608 and authenticated 610 destination 106. In response to the routing module 206 detecting 614 a transfer request or other trigger, the routing module 206 routes 612 the communications session to a new destination 106. “a connection is established between the routing module and the destination endpoint.  It can be seen the routing module is part of endpoint controller 104 in Fig.3, which is part of the communication switch in Fig. 1B.  This process either during initializing or transferring the destination of a session, routes the message using a new connection 108, it can be seen in Fig. 1A that each destination has a different channel 108. Col.6 lines 60-65 also show that the switch 102 that performs these functions comprises an enterprise session controller.)
performing communications between the first client device and the second client device (Robertson: col.17 lines 40-53 “In one embodiment, the routing module 206 maintains and/or directs connectivity for a communication and/or a communications session with at least one destination 106 selected by the endpoint selection module 204, using one or more of the communications protocols described above (e.g., SIP), or the like. The routing module 206 may make an initial connection, sending, routing, and/or forwarding a communications request and/or a communication itself to a selected destination 106. The routing module 206, in this manner, may use an established communications session to spawn and/or transfer one or more live or non-live communications, such as, Voice/audio, text, video, documents, or the like” It can be seen the routing module is part of endpoint controller 104 in Fig.3, which is part of the communication switch in Fig. 1B. Communications are routed to and from the destination via the routing module.), 
the performing comprising, repeating one or more times: receiving a first message from the first client device via the first OTT messaging channel (Robertson: col.17 lines 45-49 “The routing module 206 may make an initial connection, sending, routing, and/or forwarding a communications request and/or a communication itself to a selected destination 106.” a communication itself, is a first message.); 
converting the first message to a converted first message conforming with the second OTT messaging channel (Robertson: col.19 lines 1-14 “For example, some destinations 106 may support video while others may not, or may support different formats of Video and/or audio. A recipient of a communication may have a preference for text, while an originator of the communication may have a preference for voice, or vice versa. In certain embodiments, the routing module 206 may transcribe audio into text or vice versa (e.g., convert text to audio) with little or no delay to the communication. The routing module 206, in certain embodiments, may store and/or maintain a table, a list, or another data structure defining one or more preferences (e.g., based on user input), compatibilities, or the like and may transcode or convert a communications session based on the one or more preferences, compatibilities” based on preference or capabilities of the destination channel, the message can be converted.);
 sending the converted first message via the second OTT messaging channel to the second client device(Robertson: col.18 lines 63-67 “n certain embodiments, the routing module 206 may be configured to transcode and/or convert a communication session into a different format and/or mode of communication for transferring the communication session, based on a preference and/or compatibility of the new destination 106.” ).
However Robertson does not explicitly disclose: a request from a first client device of the multi-tenant system …generated by a first permission-based OTT messaging application executing on the first client device,
wherein the second OTT messaging channel is configured to be built over network services of at least another network service provider; 
creating, by the multi-tenant system, a second connection…by executing a permission-based second OTT messaging application on the second client device based on the set of OTT connection protocol parameters; and 
receiving a second message from the second client device via the second OTT messaging channel generated by the second OTT permission-based messaging application executing on the second client device; converting the second message to a converted second message conforming with the first OTT messaging channel; and 
sending the converted second message via the first OTT messaging channel to the first client device.
Yi discloses a request from a first client device via a first over-the-top (OTT) messaging channel generated by a first permission-based (Yi: para.0030-para.0031 shows that the messaging applications require username and password, showing it is permission based) OTT messaging application executing on the first client device (Yi: Fig.6B 162, para.0067 “More specifically, method 160 begins with the chat synchronizer 40 receiving a chat message from a user in the virtual chat room 60 (box 162). As above, chat synchronizer 40 will then determine whether the chat message is to be sent to the other user(s) as a direct message or an indirect message (box 164).” via a chat service, such as Facebook/skype etc shown in Fig.1 to the chat synchronizer 40, a message is received. para.0027 “Thus, if the users of client devices 12, 14 have a FACE BOOK account, the chat applications executing on client devices 12, 14 would include a FACEBOOK user application. Similarly, if the user of client devices 12, 14 have a WHATSAPP account, the client applications executing on client devices 12, 14 would include a WHATSAPP user application. Of course, each client device 12, 14 may execute the same or different user applications depending on which chat platforms 50 the user(s) are associated with.” it can be seen in Fig. 1 that each device can be using different chatting apps, such as WhatsApp or Facebook.),
wherein the second OTT messaging channel is configured to be built over network services of at least another network service provider (Yi: para.0063 “ Indirect messaging, however, involves a situation where one or more of the intended recipient(s) of the chat message and the sending user is/are on different, possibly incompatible, chat platforms 50. In these cases, chat synchronizer may be configured to translate the chat messages between the formats of the chat platforms, if needed. The information needed to perform such translations may be provided, for example, to the chat server 20 as part of a provisioning process.” para.0096 “Those of ordinary skill in the art will readily appreciate that the above examples are merely illustrative, and that Indirect Accounts may also be created for other chat platforms 50 as well. Such platforms include, but are not limited to GOOGLE-to-FACEBOOK, HOTMAIL-to-FACEBOOK, MICROSOFT OUTLOOK-to-FACEBOOK, AOL-to-FACEBOOK, YAHOO-to-FACEBOOK, GOOGLE-to-TWITTER, YAHOO-to-LINKEDIN, and the like.” each of these pairs represent situations wherein the two user in communication are using two different OTT network service providers, such as google and Facebook. It can be seen in Fig. 1, para.0003, and para.0107-para.0111 for example that Facebook, Skype, Whatsapp, and Viber proxies can be used in between devices.  In this case, it can be seen that a Facebook messenger channel can be a first OTT messaging channel, via Facebook network service provider, and a Skype channel can be a second OTT messaging channel, and Skype is the network service provider.); 
creating, by the multi-tenant system (Yi: fig. 8 chat server 20), a second connection via the second OTT messaging channel on a second client device associated with the enterprise system by connecting to a permission-based second OTT messaging application (Yi: para.0030, para.0031 “As described later in more detail, FACEBOOK proxy 32 is configured to obtain the logon credentials of that user (e.g., Username and Password), and use those credentials to log onto the user's FACEBOOK account as the user of client device 12. Once the FACEBOOK proxy 32 is logged onto the FACEBOOK account, chat messages may be sent by client server 20 via FACEBOOK proxy 32 to other FACEBOOK users on behalf of the user of client device 12 as if the user of client device 12 was actually logged onto his/her FACEBOOK account.” it can be seen that there is a permission element as log in credentials are needed in order to use the facebook proxy and send messages on facebook messenger.) on the second client device, based on the set of OTT connection protocol parameters  (Yi:para.0063 “According to the present disclosure, the chat synchronizer 40 can deliver chat messages to the users in one of two ways—direct chat messaging or indirect chat messaging.”  para.0064 “Indirect messaging, however, involves a situation where one or more of the intended recipient(s) of the chat message and the sending user is/are on different, possibly incompatible, chat platforms 50. In these cases, chat synchronizer may be configured to translate the chat messages between the formats of the chat platforms, if needed. The information needed to perform such translations may be provided, for example, to the chat server 20 as part of a provisioning process.” the chat synchronizer 40 creates a connection to a second client device as seen in Fig. 8.  If user device 12 is the host device, and 16 and 14 are other user devices that use different services such as facebook and viber, a secondary connection is made by the chat server, the enterprise system, using the proxies 32-38, for devices that are executing that particular application.); and 
receiving a second message from the second client device via the second OTT messaging channel generated by the second OTT permission-based messaging application executing on the second client device (Yi: Fig.6B 162, para.0067 “More specifically, method 160 begins with the chat synchronizer 40 receiving a chat message from a user in the virtual chat room 60 (box 162). As above, chat synchronizer 40 will then determine whether the chat message is to be sent to the other user(s) as a direct message or an indirect message (box 164).” via a chat service, such as Facebook/skype etc shown in Fig.1 to the chat synchronizer 40, a message is received.  It can be seen in Fig. 7 and para.0112 that the communication is between two users using different messaging apps, Facebook messenger, and not Facebook messenger.); 
converting the second message to a converted second message conforming with the first OTT messaging channel (Yi: para.0064 “ Indirect messaging, however, involves a situation where one or more of the intended recipient(s) of the chat message and the sending user is/are on different, possibly incompatible, chat platforms 50. In these cases, chat synchronizer may be configured to translate the chat messages between the formats of the chat platforms, if needed. “ messages can be translated based on formats of the receiving platforms.); and 
sending the converted second message via the first OTT messaging channel to the first client device (Yi: Fig.6B 172, para.0067 “Indirect messaging, however, controls the chat synchronizer 40 to select the chat proxy 30 that is appropriate for the intended recipient(s) of the chat message (box 168), edit the message to identify the sender, if needed (box 170), and send the message to the proxy middleware function of the selected chat proxy 30 (box 172).”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Robertson and Yi in order to incorporate a request from a first client device of the multi-tenant system …generated by a first permission-based OTT messaging application executing on the first client device, wherein the second OTT messaging channel is configured to be built over network services of at least another network service provider; creating, by the multi-tenant system, a second connection via the second OTT messaging channel on a second client device associated with the enterprise system by connecting to a permission-based second OTT messaging application on the second client device, based on the set of OTT connection protocol parameters; and receiving a second message from the second client device via the second OTT messaging channel generated by the second OTT permission-based messaging application executing on the second client device; converting the second message to a converted second message conforming with the first OTT messaging channel; and sending the converted second message via the first OTT messaging channel to the first client device.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving communications between different mediums (Yi: para.0003-0004).
However Robertson-Yi does not explicitly disclose creating, by the multi-tenant system, a second connection…by executing a permission-based second OTT messaging application on the second client device. 
Caras discloses creating, by the server, a connection…by executing a messaging application on the second client device (Caras: col.6 lines 7-20 “Several options are available for transfer of the message block from management data system 205 to client recipient 100R The message block may include: the URI to reference video message 250, a command for client 100 to expect a video message, a command for client 100 to prepare to play video message 250.” col.7 lines 37-45 “ The character string is received in video data system 206, and in step 406, video message 250 is retrieved from archive 206 c and video message 250 is being received by client recipient 100R. Client recipient 100R may prepare for playback, i.e. turn on the media player application, in step 706, based on previous user actions.” the server, in this case system 205, Fig. 2 shows that this includes a management server, sends instruction to the client recipient 100 to expect a video message and prepare to play it.  Further Caras shows that preparation to play the video message includes turning on the media player application.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Robertson-Yi with Caras in order to incorporate creating, by the server, a connection…by executing a messaging application on the second client device, and apply this idea to the multi tenant system and its permission-based second OTT messaging application for its second connection, as established in Robertson-Yi.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving over top messaging applications such as whatsapp, skype, etc for video message transmissions/reception between client devices (Caras: col.1 lines 15-63)

Regarding Claims 16, 17, 20 they do not teach nor further define over the limitations of claims 2, 3, and 8.  Therefore claims 16, 17, 20 are rejected under the same rationale as claims 2, 3, and 8.

Regarding Claim 21, it teaches all of the same limitations as claim 1 but in A system comprising: a memory configured to store processor instructions; and a processor configured to execute the processor instructions stored in the memory, the processor instructions configured to cause the system to (Robertson: col.4 line 66-col.5 line 14).

Regarding Claims 22-23 and 26, they do not teach nor further define over the limitations of claims 2-3 and 6.  Therefore claims 22-23 and 26 are rejected under the same rationale as claims 2-3 and 6.

Claims 4-5, 18-19, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (hereinafter Robertson, US 9,584,518 B2) in view of Yi et al. (hereinafter Yi, US 2016/0149839 A1) further in view of Caras et al. (hereinafter Caras, 10,739,933 B2) in view of Paluch (US 2012/0290952 A1).

Regarding Claim 4, Robertson-Yi-Caras discloses claim 1 as set forth above.
Robertson further discloses further comprising: 
receiving, by the multi-tenant system, from the second client device, a second request to switch from the second OTT messaging channel to a third OTT messaging channel (Robertson: col.17 lines 54-57 “In certain embodiments, the routing module 206 is con figured to transfer an ongoing communications session (e.g., a phone call, a video conference) from one destination 106 to another destination 106,” col.19 lines 1-15 “For example, some destinations 106 may support video while others may not, or may support different formats of Video and/or audio. A recipient of a communication may have a preference for text, while an originator of the communication may have a preference for voice, or vice versa. In certain embodiments, the routing module 206 may transcribe audio into text or vice versa (e.g., convert text to audio) with little or no delay to the communication. The routing module 206, in certain embodiments, may store and/or maintain a table, a list, or another data structure defining one or more preferences (e.g., based on user input), compatibilities, or the like and may transcode or convert a communications session based on the one or more prefer ences, compatibilities, or the like in response to transferring the communications session to a different destination 106.” system can receive a request to transfer from one channel to another, i.e. destination with different communication mediums.); 
accessing, from the same physical database of the multi-tenant system, a second set of connection protocol parameters for the third OTT messaging channel, the second set of connection parameters associated with the enterprise (Robertson: col.10 lines 49-59 “A portal module 124a-in, in one embodiment, may provide information (e.g., a profile page or other webpage) for a role in an organization 122a-n, for one or more communications sessions from an endpoint controller 104a, or the like. Multiple portal modules 124a-n, in certain embodiments, may each provide information from communications sessions, such as profile pages (e.g., for a user, for a role, for a project, for an organization 122, for a fax machine, for a vehicle, for a conference room or other room, or the like), in a decentralized network 120 of multiple organizations 122a 2.” portal module 124, it can be seen in Fig. 1C that each organization has its own portal 124) (Robertson: col.19 lines 1-15 “The routing module 206, in certain embodiments, may store and/or maintain a table, a list, or another data structure defining one or more preferences (e.g., based on user input), compatibilities, or the like and may transcode or convert a communications session based on the one or more preferences, compatibilities, or the like in response to transferring the communications session to a different destination 106.” the routing module access an directory to find out connection parameters to find a new communication compatibility for the connection. It can be seen in Fig. 3 that the endpoint controller contains both the portal module 124 and the routing module 206, therefore the storage associated with the endpoint controller 104 is the same physical database for these modules. This information can be related to an enterprise endpoint such as in col.12 line 12-25 as the destination is an enterprise user.); 
creating a third connection via the third OTT messaging channel with the second client device (Robertson: Col.17 lines 54-64 “In certain embodiments, the routing module 206 is con figured to transfer an ongoing communications session (e.g., a phone call, a video conference) from one destination 106 to another destination 106, in response to a user (e.g., a participant in the communications session) requesting a transfer, by pressing a predefined button or key, or combi nation of buttons or keys; by selecting a transfer function in an application (e.g., computer executable program code) executing on a destination device 106 (e.g., a secure foot print); or the like.” after the transfer request, the routing module establishes a new communication, such as in col.18 lines 1-12.), 
However Robertson-Yi-Caras does not explicitly disclose the third connection for use in communicating with the first client device via the multi tenant system.
Paluch discloses receiving, by the multi-tenant system, from the second client device, a request to switch from the second OTT messaging channel to a third OTT messaging channel (Paluch: para.0096 “In one or more additional arrangements, user interface 1400 may include additional controls (e.g., buttons, text boxes, etc.) that allow the user to specify and/or adjust various aspects of the chat session. For example, user interface 1400 may include one or more buttons that enable the user to convert a text chat session into an audio chat session and/or a video chat session (and vice versa).” request to switch from text/audio/video to one of the other options.); 
creating a third connection via the third OTT messaging channel with the second client device, the third connection for use in communicating with the first client device via the multi tenant system (Paluch: para.0096 “In one or more additional arrangements, user interface 1400 may include additional controls (e.g., buttons, text boxes, etc.) that allow the user to specify and/or adjust various aspects of the chat session. For example, user interface 1400 may include one or more buttons that enable the user to convert a text chat session into an audio chat session and/or a video chat session (and vice versa).” the session is then changed to a different type of channel for communication using the new channel in the same session.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Robertson-Yi-Caras with Paluch in order to incorporate creating a third connection via the third OTT messaging channel with the second client device, the third connection for use in communicating with the first client device via the multi-tenant system.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of allowing adjustments to the chat session, which has the expected benefit of improved user experience (Paluch: para.0096).

Regarding Claim 5, Robertson-Yi- Caras -Paluch discloses claim 4 as set forth above.
Robertson further discloses responsive to creating the third connection (Robertson: Col.17 lines 54-64 “In certain embodiments, the routing module 206 is con figured to transfer an ongoing communications session (e.g., a phone call, a video conference) from one destination 106 to another destination 106, in response to a user (e.g., a participant in the communications session) requesting a transfer, by pressing a predefined button or key, or combination of buttons or keys; by selecting a transfer function in an application (e.g., computer executable program code) executing on a destination device 106 (e.g., a secure foot print); or the like.” after the transfer request, the routing module establishes a new communication, such as in col.18 lines 1-12.)
 performing communications between the first client device and the second client device (Robertson: col.17 lines 40-53 “In one embodiment, the routing module 206 maintains and/or directs connectivity for a communication and/or a communications session with at least one destination 106 selected by the endpoint selection module 204, using one or more of the communications protocols described above (e.g., SIP), or the like. The routing module 206 may make an initial connection, sending, routing, and/or forwarding a communications request and/or a communication itself to a selected destination 106. The routing module 206, in this manner, may use an established communications session to spawn and/or transfer one or more live or non-live communications, such as, Voice/audio, text, video, documents, or the like” It can be seen the routing module is part of endpoint controller 104 in Fig.3, which is part of the communication switch in Fig. 1B. Communications are routed to and from the destination via the routing module.), comprising, 
repeating one or more times: receiving a third message from the first client device via the first OTT messaging channel (Robertson: col.17 lines 45-49 “The routing module 206 may make an initial connection, sending, routing, and/or forwarding a communications request and/or a communication itself to a selected destination 106.” a communication itself, is a first message.); 
converting the third message to a converted third message conforming with the third OTT messaging channel (Robertson: col.19 lines 1-14 “For example, some destinations 106 may support video while others may not, or may support different formats of Video and/or audio. A recipient of a communication may have a preference for text, while an originator of the communication may have a preference for voice, or vice versa. In certain embodiments, the routing module 206 may transcribe audio into text or vice versa (e.g., convert text to audio) with little or no delay to the communication. The routing module 206, in certain embodiments, may store and/or maintain a table, a list, or another data structure defining one or more preferences (e.g., based on user input), compatibilities, or the like and may transcode or convert a communications session based on the one or more preferences, compatibilities” based on preference or capabilities of the destination channel, the message can be converted.); 
sending the converted third message via the third OTT messaging channel to the second client device sending the converted first message via the second OTT messaging channel to the second client device (Robertson: col.18 lines 63-67 “n certain embodiments, the routing module 206 may be configured to transcode and/or convert a communication session into a different format and/or mode of communication for transferring the communication session, based on a preference and/or compatibility of the new destination 106.” ); 
However Robertson does not explicitly disclose receiving a fourth message from the second client device via the third OTT messaging channel; converting the fourth message to a fourth converted message conforming with the first OTT messaging channel; and sending the converted fourth message via the first OTT messaging channel to the first client device.
Yi discloses receiving a fourth message from the second client device via the third OTT messaging channel (Yi: Fig.6B 162, para.0067 “More specifically, method 160 begins with the chat synchronizer 40 receiving a chat message from a user in the virtual chat room 60 (box 162). As above, chat synchronizer 40 will then determine whether the chat message is to be sent to the other user(s) as a direct message or an indirect message (box 164).” via a chat service, such as facebook/skype etc shown in Fig.1 to the chat synchronizer 40, a message is received.); 
converting the fourth message to a converted fourth message conforming with the first OTT messaging channel (Yi: para.0064 “ Indirect messaging, however, involves a situation where one or more of the intended recipient(s) of the chat message and the sending user is/are on different, possibly incompatible, chat platforms 50. In these cases, chat synchronizer may be configured to translate the chat messages between the formats of the chat platforms, if needed. “messages can be translated based on formats of the receiving platforms.); and 
sending the converted fourth message via the first OTT messaging channel to the first client device (Yi: Fig.6B 172, para.0067 “Indirect messaging, however, controls the chat synchronizer 40 to select the chat proxy 30 that is appropriate for the intended recipient(s) of the chat message (box 168), edit the message to identify the sender, if needed (box 170), and send the message to the proxy middleware function of the selected chat proxy 30 (box 172).”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Robertson-Yi- Caras -Paluch in order to incorporate receiving a fourth message from the second client device via the third OTT messaging channel; converting the fourth message to a converted fourth message conforming with the first OTT messaging channel; and sending the converted fourth message via the first OTT messaging channel to the first client device.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving communications between different mediums (Yi: para.0003-0004).

Regarding Claims 18-19 and 24-25 they do not teach nor further define over the limitations of claims 4-5.  Therefore claims 18-19 and 24-25 are rejected under the same rationale as claims 4-5.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knaz US 2009/0284579 para.0005 and Fig. 1b shows converting from one communication to another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           
/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453